Exhibit 10.1

DCI Management Group, LLC

1019 Fort Salonga Road, Suite 109, Northport, NY 11768

Phone: 631-757-8401        Fax: 631-757-8364

AMENDMENT No. 3

May 1, 2012

ViroPharma Biologics, Inc.

730 Stockton Drive

Exton, PA 19341

 

  Re: Third Amendment to that certain Agreement for the Purchase and Sale of
Blood Plasma (the “Purchase Agreement”) dated July 12, 2007, between ViroPharma
Biologics, Inc. (successor in interest to Lev Pharmaceuticals, Inc.)
(“Purchaser”) and DCI Management Group LLC (“Seller”), as amended by that
certain First Amendment dated July 9, 2009 and Second Amendment dated
February 5, 2010 (as amended, the “Purchase Agreement”)

Any capitalized terms used in this letter (this “Third Amendment”) that are not
otherwise defined herein shall have the meanings assigned to such terms in the
Purchase Agreement.

Each of the parties to this Third Amendment (each, a “Party,” and, collectively,
the “Parties”) hereby acknowledges, consents to, and ratifies the following
actions and amendments:

 

1.

Extension of Initial Term; No Automatic Renewal. The Parties hereby agree to
extend the expiration date of the Initial Term from December 31, 2015 to
December 31, 2017. Any reference in the Purchase Agreement to “December 2015” or
“2015” in connection with the Initial Term (for example, at the end of
Section 2.1 concerning Seller’s monthly production estimates) shall be deemed to
be a reference to “December 2017” or “2017,” as the context requires. In



--------------------------------------------------------------------------------

  addition, the Parties agree that any renewal of the Initial Term may only be
accomplished by means of a written amendment to the Purchase Agreement signed by
both Parties.

 

2. Payment Terms. Notwithstanding any provision in the Purchase Agreement to the
contrary, the Parties hereby amend the payment terms for Blood Plasma such that
Purchaser shall be obligated to pay Seller net 30 days from the date of invoice,
and each invoice shall bear a date that is no earlier than the date upon which
Seller has delivered Blood Plasma to Purchaser corresponding to such invoice.

 

3. No Other Changes; Execution. Except as explicitly set forth in this Third
Amendment, no amendment or modification to the Purchase Agreement is hereby
made. This Third Amendment may be executed in counterparts and delivered by
facsimile or other electronic means.

Each Party has caused its duly authorized representative to sign on its behalf
below to indicate its agreement to this Third Amendment as of the date first
above written.

 

DCI Management Group, LLC     ViroPharma Biologics, Inc. By:  

/s/ Ira London

    By:  

/s/ Daniel B. Soland

  Ira London, CEO       Daniel B. Soland, President

 

2